Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
31, 2018.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-18-00248-CV



             IN RE EDWARD CHARLES KNOBLAUCH, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               309th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-24544

                         MEMORANDUM OPINION

      On April 6, 2018, relator Edward Charles Knoblauch filed a petition for writ
of mandamus in this this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp.
2017); see also Tex. R. App. P. 52. In the petition, relator asks this court to compel
the Honorable Sheri Y. Dean, presiding judge of the 309th District Court of Harris
County, to vacate her (1) February 22, 2018 temporary orders pending appeal; and
(2) February 23, 2018 judgment in the garnishment action.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.




                                         2